Name: Commission Regulation (EEC) No 1974/91 of 4 July 1991 on the issue of import licences for fresh sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 7. 91 Official Journal of the European Communities No L 177/ 19 COMMISSION REGULATION (EEC) No 1974/91 of 4 July 1991 on the issue of import licences for fresh sour cherries originating in Yugoslavia Whereas at present the quantities covered by applications for import licences for fresh cherries originating in Yugoslavia reach 3 000 tonnes, even taking account of quantities made available by licences which are not used or are partly used ; whereas the issuing of licences should be suspended until 31 December 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1200/88 of 28 April 1988 establishing a surveillance mechanism for imports of sour cherries, fresh, originating in Yugoslavia ('), as last amended by Regulation (EEC) No 3652/90 (2), and in particular Article 2 thereof, Whereas Yugoslavia has undertaken to limit its exports of that product to the Community to an annual quantity of 3 000 tonnes ; whereas Regulation (EEC) No 1200/88 provides that the Commission is to suspend the issuing of import licences once imports reach the abovementioned quantity ; Whereas Commission Regulation (EEC) No 1385/88 (3), as last amended by Regulation (EEC) No 3821 /90 (4), lays down special detailed rules for the application of the system of import licences for fresh cherries originating in Yugoslavia ; HAS ADOPTED THIS REGULATION : Article 1 For imports of fresh sour cherries falling within CN codes ex 0809 20 10 and ex 0809 20 90 originating in Yugoslavia, the issuing of import licences requested after 2 July 1991 is suspended until 31 December 1991 . Article 2 This Regulation shall enter into force on 5 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 115, 3 . 5. 1988, p. 7. O OJ No L 362, 27. 12. 1990, p. 27. (3) OJ No L 128, 21 . 5. 1988 , p. 19 . ( «) OJ No L 366, 29 . 12. 1990, p. 45.